Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 6/28/2022, has been entered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US Pub. No. 2018/0192512 A1), hereafter referred to as Song1.

As to claim 1, Song1 discloses a display apparatus (fig 1 [0022]) comprising:
a base substrate (fig 5, SUB);
a first conductive pattern (BRP1; [0113]) disposed on the base substrate (SUB);
a first organic insulating layer (fig 5, IL3; [0120]; layer IL3 comprises a sub-layer IL31 and sub-layer IL32 wherein the layer IL3 is directly on BRP1) disposed directly on the first conductive pattern (BRP1); and
a second conductive pattern (fig 5, BRP2; [0102]) disposed on the first organic insulating layer (IL3), 
wherein the second conductive pattern (embodiment of figure 9 anticipating figure 8 without layer CL2B that results in a titanium layer Ti with a TiOx layer that requires the additional etching step to remove the TiOx portion in the pattering process) includes a first layer (Ti) that includes a first metal (titanium) and that has a first thickness (electron microscopic image figure 9 shows the thickness of Ti layer), and
wherein a diffusion layer (fig 9, TiOx) that makes contact with the first layer (Ti) and that includes an oxide of the first metal and that has a second thickness less than the first thickness (fig 9 shows the electron microscopic image with thickness scale where TiOx layer is less than Ti layer) is formed at an uppermost portion of the first organic insulating layer (VIA(PI); [0166]). 

As to claim 2, Song1 discloses the display apparatus of claim 1 (paragraphs above),
wherein the second thickness is equal to or less than 40% that of the first thickness (fig 9, thickness of TiOx layer is less than 40% of Ti layer). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Pub. No. 2017/0345883 A1), hereafter referred to as Song2, in view of Song1, and further in view of Jo et al. (US Pub. No. 2017/0155080 A1), hereafter referred to as Jo.

As to claim 1, Song2 discloses a display apparatus (fig 4, [0029]-[0032]) comprising:
a base substrate (fig 4, 110);
a first conductive pattern (177; [0078]) disposed on the base substrate (110);
a first organic insulating layer (fig 4, 171; [0080]) disposed on the first conductive pattern (177); and
a second conductive pattern (fig 4, 179; [0080]) disposed on the first organic insulating layer (171), 
wherein the second conductive pattern (179) includes a first layer (179a) that includes a first metal (Ti layer [0090]) and that has a first thickness (fig 4 shows that layer 179a has a thickness). 
Song2 does not disclose wherein a diffusion layer that makes contact with the first layer and that includes an oxide of the first metal and that has a second thickness less than the first thickness. 
Nonetheless, Song1 discloses that when a titanium layer is formed on an organic insulating layer a diffusion layer of an oxide of the titanium layer is unintendedly formed ([0162]) wherein the thickness of the diffusion layer (fig 9, TiOx layer) is less than the thickness of the first conductive pattern (Ti layer).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform the additional etching process of Song1 to remove the unintended diffusion layer of the titanium conductive layer of Song2 since this will prevent defects in the display apparatus caused by incomplete removal of the conductive layer between the patterns on the inter-layer dielectric material. 
Song2 does not disclose that the first organic insulating layer is disposed directly on the first conductive pattern.  
Nonetheless, Song1 as addressed above further discloses wherein the first organic insulating layer comprises an organic insulating sub-layer and an inorganic insulating sub-layer (fig 5, IL3 comprising IL31 and IL32). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to consider the inorganic insulating layer 172 and organic insulating layer 171 of Song2 as being sub-layers of a first organic insulating layer as taught by Song1 since this will allow for one of ordinary skill in the art to easily observe insulating layers and conductive layers in the drawing of the patent application without confusion (see Applicant’s published Application paragraph [0081] for further teaching that a single insulating layer is considered to comprise sub-layers).  
Furthermore, Jo discloses a first organic insulating layer (fig 3, first organic insulating layer 218; paragraph [0086] teaches that the layer 218 may either be formed with only organic material or a combination of organic material layer and inorganic material layer) disposed directly on a first conductive pattern (pattern 206, 207, 212, 213, 224; [0105]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first organic insulating layer directly contacting the first conductive pattern of Song2 as taught by Jo since forming single layers made from a single material simplifies and quickens the manufacturing process of the display.  

As to claim 2, Song2 in view of Song1 and Jo disclose the display apparatus of claim 1 (paragraphs above),
Song1 further discloses wherein the second thickness is equal to or less than 40% that of the first thickness (fig 9, thickness of TiOx layer is less than 40% of Ti layer). 

As to claim 3, Song2 in view of Song1 and Jo disclose the display apparatus of claim 1 (paragraphs above),
Song1 further discloses wherein the first metal includes titanium, the diffusion layer includes titanium, oxygen, and fluorine, and the first organic insulating layer includes a polyimide-based resin ([0158]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the interlayer dielectric material of Song1 in the display of Song2 and perform a common hydrofluoric etchant in order to provide a high quality flexible insulating layer will low defects. 

As to claim 4, Song2 in view of Song1 and Jo disclose the display apparatus of claim 1 (paragraphs above),
Song2 in view of Song1 do not explicitly disclose the thicknesses of the first layer or the diffusion layer.  
However, Song1 discloses an electron microscopic image with thickness scale where TiOx layer is around 6nm and the Ti layer is around 50nm (fig 9, TiOx layer and Ti layer with 50nm scale).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the optimum and workable ranges for the thickness of the first metal layer and the diffusion layer of Song2 in view of Song1 since this will allow for the improvement of the display apparatus by ensuring that defects such as short circuits are not formed between the signal lines.  Additionally, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779

As to claim 5, Song2 in view of Song1 and Jo disclose the display apparatus of claim 1 (paragraphs above),
Song2 further discloses wherein the second conductive pattern includes the first layer (Ti layer), a second layer (Al layer) disposed on the first layer (Ti layer), and a third layer (Ti layer) disposed on the second layer (Al layer), wherein the first and third layers include titanium, and the second layer includes aluminum ([0090]). 

As to claim 6, Song2 in view of Song1 and Jo disclose the display apparatus of claim 1 (paragraphs above),
Song2 further discloses wherein the first conductive pattern (179) and the second conductive pattern (171) at least partially overlap each other (fig 4). 

As to claim 7, Song2 in view of Song1 and Jo disclose the display apparatus of claim 6 (paragraphs above),
Song2 does not explicitly disclose wherein the first conductive pattern includes a first data line, and 
wherein the second conductive pattern includes a second data line that at least partially overlaps the first data line. 
However, Song2 does disclose that the data signal line is extending parallel to the power supply line ([0042]) and further discloses wherein the data signal lines make contact with the source electrode contact of the TFT ([0044]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first and second data lines of Song2 using the same material layers as the power supply lines taught in Song2 since this will allow for the simultaneous deposition and patterning of the conductive patterns on the display apparatus. 

As to claim 8, Song2 in view of Song1 and Jo disclose the display apparatus of claim 6 (paragraphs above),
Song2 further discloses a TFT (fig 4, TFT T6) disposed on the base substrate (110);
an insulating layer (172; [0080]) disposed between the first organic insulating layer (171) and the base substrate (110) that covers the TFT (T6);
a second organic insulating layer (181; [0080]) disposed on the second conductive pattern (179); and 
a light emitting structure (OLED 191/192/193) disposed on the second organic insulating layer (181). 

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive.
Applicant argued that Song1 does not disclose the claim limitation “a first organic insulating layer disposed directly on the first conductive pattern because inorganic layer IL31 is disposed between IL32 and the first conductive pattern BRP1.  
Examiner disagrees because Song1 discloses that a first organic insulating layer IL3 includes an organic portion IL32 and an inorganic portion IL31 wherein the layer IL3 is disposed “directly on” the conductive pattern BRP1.  Specifically, the Applicant’s specification brings meaning to the breath of the interpretation of the claim element “a first organic insulating layer”.  Applicant’s published Application in [0081] recites that the term “a first organic insulating layer” may include a multilayer structure that includes at least two insulating layers.  As such, the claimed “a first organic insulating layer” may comprise an organic insulating sub-layer and an inorganic insulating sub-layer that combined are referred to as the claimed first organic insulating layer. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub. No. 2009/0075438A1 and US Pub. No. 2003/0201447A1 are pertinent prior art references. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/3/2022